Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 15 April 2022 was received.  Claim 1 was amended.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection the specification has been withdrawn in view of the amendment to the title.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Kaneda on claims 1, 3-4, and 7-11 is withdrawn, because independent claim 1 has been amended.
	
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Kaneda as applied to claim 1 and further in view of Akiike on claims 2, 5, and 6 is withdrawn, because independent claim 1 has been amended.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest the composition for a non-aqueous secondary battery comprising first and second organic particles wherein the first organic particles constitute a proportion of not less than 40 mass% and not more than 70 mass% among a total of the first organic particles and second organic particles as defined within the limitations of independent claim 1.  Applicant’s arguments and supporting 132 affidavit were convincing.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727